DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 16/006,431, filed June 12, 2018, now U.S. Patent No. 11,160,182, which is a continuation of U.S. Application No. 15/813,797, filed November 15, 2017, now U.S. Patent No. 10,004,155, which claims the benefit of U.S. Provisional Application No. 62/452,752, filed January 31, 2017, and U.S. Provisional Application No. 62/462,710, filed February 23, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 and 19-30 of U.S. Patent No. US 11,160,182. 
Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10,004,155.

In regards to claim 1, Bier et al. teaches a split door submersible housing (100) for an electrical distribution system (abstract), the housing (100) comprising: a cabinet body (140) defining an interior region (101) capable to accept a component of the electrical distribution system (abstract), the cabinet body (140) including at least one opening (electrode opening (141)) configured to accept an electrode sealed (electrodes sealed, paragraph [0010]) with and electrically isolated from the cabinet body (and electrically isolated from the cabinet body, paragraph [0010]) and extending through the cabinet body (140) to establish electrical connection between a corresponding terminal of the component and an electrical distribution network (which extend through the cabinet body to establish electrical connection between a corresponding terminal of the component and an electrical distribution network, paragraph [0010]); a first door (110) and a second door (120) positioned side by side to cover an open front portion of the cabinet body ((140, paragraph [0047]) at least one of the first door (110) and the second door (120) pivotably and electrically connected to a side of the cabinet body (respectively pivotably and electrically connect first door (110) and second door (120) to opposite sides of cabinet body (140), paragraph [0049]); and a gasket system (gaskets 152, 154 and 156) comprising a first gasket (154) on the first door (110) and a second gasket (156) on the second door (120), wherein the gasket system (gaskets 152, 154 and 156) is configured to seal the first door (110) and the second door (120) against each other and against a corresponding surface on the cabinet body (to ensure a proper, water-tight seal between the doors (110, 120) and the cabinet body (140), paragraph [0049]), when the first and second doors (110,120) are in a closed position (figure 5, the doors are in a closed position), wherein when the first and second doors (110,120) are in the closed position (figure 5, the doors are in a closed position), the housing (100) is capable of preventing ingress of water into the interior region when submersed (and to withstand ingress of water into the enclosure, preferably up to depths of 25 feet, paragraph [0009]).

In regards to claim 2, Bier et al. teaches the housing of claim 1, further comprising a locking mechanism  (160) to lock the first and second doors (110,120) in the closed position (paragraph [0051]).

In regards to claim 3, Bier et al. teaches the housing of claim 2, wherein the locking mechanism comprises (160) a plurality of quick-release latching mechanisms (Each locking mechanism is a quick-release latching mechanism (162), paragraph [0051]) disposed between the first door (110) and the cabinet body (140) and disposed between the second door (120) and the cabinet body (140)(figure 4 shows the hook (162) between the doors (110,120) and the radiating fins (102) of the cabinet body (140)).

In regards to claim 4, Bier et al. teaches the housing of claim 3, wherein the locking mechanism (160) comprises at least one quick-release latching mechanism disposed between the first door (110) and the second door (120)(claim 7).

In regards to claim 5, Bier et al. teaches the housing of claim 1, wherein an exterior surface (outer surface of the cabinet (140)) of the cabinet body (140) comprises a plurality of radiating fins (102).

In regards to claim 6, Bier et al. teaches the housing of claim 5, wherein an interior surface of the cabinet body (140) comprises a plurality of fins thermally coupled to the radiating fins (102)(The interior surface of cabinet body (140) may also include fins, which collect heat generated within interior (101) and conduct this heat to the radiating fins (102) on the exterior surface, paragraph [0048]).

In regards to claim 7, Bier et al. teaches the housing of claim 1, wherein the component is a network protector (network protector, abstract).

In regards to claim 8, Bier et al. teaches the housing of claim 7, wherein the cabinet body (140) includes at least three openings (141) configured to accept at least three electrodes sealed with and electrically isolated from both the cabinet body and each other body (and electrically isolated from the cabinet body, paragraph [0010])  and extending through the cabinet body (140) to establish electrical connections between corresponding terminals of the network protector and the electrical distribution network (The cabinet body three electrodes sealed with and electrically isolated from the cabinet body and each other, which extend through the cabinet body to establish electrical connection between corresponding terminals of the network protector and the electrical distribution network, abstract).

In regards to claim 9, Bier et al. teaches the housing of claim 1, wherein when the first and second doors (110,120) are in the closed position (figure 5), the housing is capable of preventing ingress of water into the interior region at a water depth of twenty-five feet (and to withstand ingress of water into the enclosure, preferably up to depths of 25 feet, paragraph [0009]).

In regards to claim 10, Bier et al. teaches the housing of claim 1, wherein the first door (110) and the second door (120) are pivotably and electrically connected to opposite sides of the cabinet body (First and second doors are pivotably connected to opposing sides of the cabinet body, abstract).





In regards to claim 19, Bier et al. teaches the housing of claim 1, wherein a top exterior surface  of the cabinet body (140) comprises a plurality of steel stiffeners (102, integral with the steel cabinet, paragraph [0048]).

In regards to claim 20, Bier et al. teaches the housing of claim 1, wherein exterior and/or interior surfaces of the first and second doors (110,120) comprise a plurality of steel stiffeners (113, 123).

In regards to claim 21, Bier et al. teaches the housing of claim 1, wherein the first door (110) includes a tab (150) capable to guide the first door (110) and the second door (120) together into the closed position (closed position, figure 5).

In regards to claim 22, Bier et al. teaches a gasket system (gaskets 152, 154 and 156) configured for use with a split door submersible housing (100) for an electrical distribution system (abstract), the housing (100) comprising a cabinet body (140) defining an interior region (101) configured to accept a component of the electrical distribution system (abstract), and a first door and a second door (110,120) positioned side by side (figure 5) to cover an open front portion of the cabinet body (140), the gasket system (gaskets 152, 154 and 156) comprising: a first gasket (154) configured to fit on the first door (110); and a second gasket (156) configured to fit on the second door (120), wherein the gasket system (gaskets 152, 154 and 156) is configured to seal the first door (110)  and the second door (120) against each other and against a corresponding surface on the cabinet (140) body (water-tight seal between the doors 110, 120 and the cabinet body 140, paragraph [0049]), when the first and second doors (110,120) are in a closed position (figure 5), and wherein when the first and second doors (110,120) with the first and second gaskets (gasket (154 and 156) on doors (110,120)) positioned thereon are in the closed position (closed position in figure 5), the housing is capable of preventing ingress of water into the interior region when submersed (and to withstand ingress of water into the enclosure, preferably up to depths of 25 feet, paragraph [0009]).

In regards to claim 30, Bier et al. teaches the gasket system (gaskets 152, 154 and 156) of claim 22, wherein when the first and second doors (110,120) with the first and second gaskets (gaskets (154,156)) positioned thereon are in the closed position (figure 5), the housing (100) is capable of preventing ingress of water into the interior region at a water depth of twenty-five feet  (and to withstand ingress of water into the enclosure, preferably up to depths of 25 feet, paragraph [0009]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bier et al. (US 2015/0282363) in view of Miller (US 4,944,876).

In regards to claim 12, Bier et al. teaches the housing of claim 1.
Bier et al. does not teach the first gasket and the second gasket are made from a nitrile rubber.
Miler teaches gasket (o-rings (100,102) made from a nitrile rubber (column 6, lines 32-33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the gasket material in Bier et al. of a nitrile rubber as taught by Miller; it is a material appropriate to the type of fluid being sampled (column 6, lines 32-36); also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


In regards to claim 23, Bier et al. teaches the housing of claim 22.
Bier et al. does not teach the first gasket and the second gasket are made from a nitrile rubber.
Miler teaches gasket (o-rings (100,102) made from a nitrile rubber (column 6, lines 32-33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the gasket material in Bier et al. of a nitrile rubber as taught by Miller; it is a material appropriate to the type of fluid being sampled (column 6, lines 32-36); also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bier et al. (US 2015/0282363) in view of Kilbourne (Re. 24,478).

In regards to claim 13, Bier et al. teaches the housing of claim 1.
Bier et al. does not teach the first gasket and the second gasket include raised ridges on the portions that seal against the cabinet body.
Kilbourne teaches a gasket include raised ridges (corrugations or ridges and valleys, column 2, line 33) on the outer surface of the gasket (column 2, line 32-34).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the first and second gasket on the portions that seal against the cabinet body of Bier et al. the raised ridges as taught by Kilbourne such that the gasket can exert a very large restoring force effective as a sealing pressure (column 2, lines 44-46); also since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 24, Bier et al. teaches the housing of claim 22.
Bier et al. does not teach the first gasket and the second gasket include raised ridges on the portions that seal against the cabinet body.
Kilbourne teaches a gasket include raised ridges (corrugations or ridges and valleys, column 2, line 33) on the outer surface of the gasket (column 2, line 32-34).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the first and second gasket on the portions that seal against the cabinet body of Bier et al. the raised ridges as taught by Kilbourne such that the gasket can exert a very large restoring force effective as a sealing pressure (column 2, lines 44-46); also since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bier et al. (US 2015/0282363).

In regards to claim 17, Bier et al. teaches the housing of claim 1, and in a first embodiment a first and second gasket (154 and 156) and the first gasket (154) having a substantially flat distal edge surface (figure 8, the first gasket (154) has flat edges), and a second gasket (156) and having indented upper and lower distal edges having substantially flat surfaces (flat side edges of the protrusion (157)).

The first embodiment of Bier et al. does not teach the first gasket extends around the perimeter of the first door and has, and the second gasket is a three- sided gasket extending around the top, proximal side, and bottom of the second door.

A second embodiment of Bier et al. teaches the first gasket (252)  extends around the perimeter of the first door (210)(figure 17; Recess (211) terminates at this lip (213), but first jamb gasket (252) continues, jogging downward with lip (213) to provide an extension (253) extending from recess (211), thus ensuring that contact surface (212) of lip (211) is properly sealed, paragraph [0057]) and has, and the second gasket (254) is a three- sided gasket extending around the top, proximal side, and bottom of the second door (220) (figure 18).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included the first gasket extends around the perimeter of the first door and has, and the second gasket is a three- sided gasket extending around the top, proximal side, and bottom of the second door as taught by Bier et al. such that when the doors are closed, the lip between the first door and the second door are properly sealed (paragraph [0058]).


In regards to claim 28, Bier et al. teaches the housing of claim 22, and in a first embodiment a first and second gasket (154 and 156) and the first gasket (154) having a substantially flat distal edge surface (figure 8, the first gasket (154) has flat edges), and a second gasket (156) and having indented upper and lower distal edges having substantially flat surfaces (flat side edges of the protrusion (157)).

The first embodiment of Bier et al. does not teach the first gasket extends around the perimeter of the first door and has, and the second gasket is a three- sided gasket extending around the top, proximal side, and bottom of the second door.

A second embodiment of Bier et al. teaches the first gasket (252)  extends around the perimeter of the first door (210)(figure 17; Recess (211) terminates at this lip (213), but first jamb gasket (252) continues, jogging downward with lip (213) to provide an extension (253) extending from recess (211), thus ensuring that contact surface (212) of lip (211) is properly sealed, paragraph [0057]) and has, and the second gasket (254) is a three- sided gasket extending around the top, proximal side, and bottom of the second door (220) (figure 18).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included the first gasket extends around the perimeter of the first door and has, and the second gasket is a three- sided gasket extending around the top, proximal side, and bottom of the second door as taught by Bier et al. such that when the doors are closed, the lip between the first door and the second door are properly sealed (paragraph [0058]).


Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jinhee Lee can be reached on (571)-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848